Appeal from a judgment of the Monroe County Court (Melchor E. Castro, A.J.), rendered August 26, 2011. The judgment convicted defendant, upon a jury verdict, of criminal contempt in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1393Memorandum: On appeal from a judgment convicting him upon a jury verdict of criminal contempt in the first degree (Penal Law § 215.51 [b] [v]), defendant contends that County Court violated Crawford v Washington (541 US 36, 50-54 [2004]) and his rights under the Confrontation Clause of the Sixth Amendment of the United States Constitution when it admitted in evidence the order of protection. We reject that contention inasmuch as “the order of protection and the statements contained therein were not testimonial in nature . . . The order of protection, which indicated that the defendant was present in court when it was issued and that the defendant was advised of it, constituted a contemporaneous record of objective facts and was not directly accusatory” (People v Lino, 65 AD3d 1263, 1264 [2009], lv denied 13 NY3d 940 [2010]; see People v Myers, 87 AD3d 826, 829 [2011], lv denied 17 NY3d 954 [2011]; see generally People v Pealer, 20 NY3d 447, 453 [2013], cert denied 571 US —, 134 S Ct 105 [2013], rearg denied 24 NY3d 993 [2014]). Present — Centra, J.P., Carni, Sconiers, Valentino and Whalen, JJ.